 Case 8:21-cv-01162-WFJ-AEP Document 1 Filed 05/13/21 Page 1 of 4 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

                                                        Case No. _________________
JOHN BERRYHILL,
                              Plaintiff,
                                                        COMPLAINT FOR VIOLATIONS OF
       vs.
                                                        THE FAIR DEBT COLLECTION
                                                        PRACTICES ACT

METRO COLLECTIONS SVC,
                              Defendant.
                                                        DEMAND FOR JURY TRIAL

       Plaintiff John Berryhill (“Plaintiff”) brings this action against defendant Metro Collections

SVC (“Metro Collections” or “Defendant”), and alleges, based upon Plaintiff’s personal

knowledge, the investigation of counsel, and information and belief, as follows:

                                   NATURE OF THE ACTION

       1.      This is an action to recover damages for violations of the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”). Defendant has been reporting inaccurate

information that was published on Plaintiff’s credit reports.

       2.      Plaintiff submitted a debt validation letter to Defendant disputing the accuracy of

reporting and asking Defendant to validate the details of the collection account.

       3.      The FDCPA provides that once a consumer disputes the details of an account, the

debt collector is prohibited from re-reporting the account without marking the account as disputed.

Nonetheless, Defendant continued to communicate the information without marking the account

as disputed. Defendant’s reporting was thus misleading as a matter of law.

       4.      Plaintiff’s credit score suffered as a result of the misleading information

communicated by Defendant, and Plaintiff has been forced to deal with the aggravation and

humiliation of a poor credit score. Accordingly, Plaintiff is entitled to damages.

                                                 1
 Case 8:21-cv-01162-WFJ-AEP Document 1 Filed 05/13/21 Page 2 of 4 PageID 2




                                             PARTIES

       5.      Plaintiff resides in Tampa, Florida, and qualifies as a “consumer” as defined and

protected by the FDCPA. Plaintiff is an individual, not an entity.

       6.      Defendant Metro Collections is a foreign corporation that regularly conducts

business in this District, the principal purpose of which is to attempt to collect debts alleged to be

due to another. Metro Collections qualifies as a “debt collector” under the FDCPA.

                                 JURISDICTION AND VENUE

       7.      The claims asserted in this complaint arise under 15 U.S.C. § 1692e of the FDCPA.

This Court has jurisdiction over the subject matter of this action under 28 U.S.C. § 1331 and 15

U.S.C. § 1692k.

       8.      Venue is proper in this District under 28 U.S.C. § 1391(b).

                               SUBSTANTIVE ALLEGATIONS

       9.      The case involves Metro Collections account. The underlying debt on the account

was originally owned by Surgical Capital Solutions. The account was purportedly charged off and

placed for collection in July 2018. The Metro Collections account was reported on Plaintiff’s

Experian and TransUnion credit reports.

       10.     On August 13, 2020, Plaintiff sent a debt validation letter directly to Defendant

disputing the accuracy of information on the account.

       11.     Under the FDCPA, the receipt of Plaintiff’s debt validation letter required

Defendant to cease communicating information about the account without marking the account as

disputed.

       12.     In addition, Plaintiff submitted written disputes to TransUnion and Experian

challenging the information reported on the Metro Collections account. It is reasonable to infer



                                                  2
  Case 8:21-cv-01162-WFJ-AEP Document 1 Filed 05/13/21 Page 3 of 4 PageID 3




that TransUnion and Experian timely notified Metro Collections about the dispute, as required by

federal statute.

        13.        The receipt of Plaintiff’s dispute triggered Defendant’s statutory obligations to

conduct an investigation, mark the account as disputed, and delete the disputed information from

Plaintiff’s account.

        14.        Nonetheless, Defendant continued to communicate account information without

marking the account as disputed.

        15.        Plaintiff’s credit score suffered as a result of the misleading information

communicated by Defendant, and Plaintiff has been forced to deal with the aggravation and

humiliation of a poor credit score.

                                          CAUSES OF ACTION

                                                  COUNT I

                     Against Metro Collection for Violating 15 U.S.C. § 1692e(8)

        16.        Plaintiff repeats and realleges the foregoing allegations if set forth in full herein.

        17.        15 U.S.C. §1692e prohibits a debt collector from using any false, deceptive, or

misleading representation or means in connection with the collection of any debt. Subsection (8)

of that provision specifically states that “the failure to communicate that a disputed debt is

disputed” is a violation of this section, as follows:

              A debt collector may not use any false, deceptive, or misleading
              representation or means in connection with the collection of any debt.
              Without limiting the general application of the foregoing, the following
              conduct is a violation of this section:

                                              *    *   *
              (8) Communicating or threatening to communicate to any person credit
              information which is known or which should be known to be false,
              including the failure to communicate that a disputed debt is disputed.


                                                       3
  Case 8:21-cv-01162-WFJ-AEP Document 1 Filed 05/13/21 Page 4 of 4 PageID 4




                                                                      (emphasis added).

       18.      Defendant received a debt validation letter from Plaintiff stating that the

information on the account was disputed.

       19.      Defendant also received notice of Plaintiff’s dispute from TransUnion and Equifax.

       20.      Nonetheless, Defendant continued to report the details of Plaintiff’s account to the

credit reporting agencies without marking the account as disputed.

       21.      Plaintiff has been forced to deal with the aggravation and humiliation of a poor

credit score.

       22.      Accordingly, Plaintiff is entitled to damages.

                                      PRAYER FOR RELIEF
       WHEREFORE, Plaintiff demands a judgment:

       a)       awarding Plaintiff statutory damages, actual damages and punitive damages;

       b)       awarding attorney’s fees and costs, and other relief; and

       c)       awarding such other relief as to this Court may seem just and proper.

                                            JURY DEMAND
       Plaintiff demands a trial by jury.

DATED: May 13, 2021                            COHEN & MIZRAHI LLP
                                               /s/ Yosef Steinmetz
                                               Yosef Steinmetz
                                               300 Cadman Plaza West, 12th Floor
                                               Brooklyn, NY 11201
                                               Phone: 929/575-4175
                                               Fax: 929/575-4195
                                               ysteinmetz@cmlattorneys.com
                                               Florida Bar No. 119968
                                               Attorneys for Plaintiff




                                                 4
